Exhibit 10.44



 

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission .Double asterisks denote omissions.



OMB Approval 2700-0042 





  1. CONTRACT ID CODE PAGE OF PAGES AMENDMENT OF SOLICITATION/MODIFICATION OF
CONTRACT   1 6 2.  AMENDMENT/MODIFICATION NO. 3.  EFFECTIVE DATE
4.  REQUISITION/PURCHASE REQ. NO. 5.  PROJECT NO. (If applicable)    Thirteen
(13) See Block 16C. N/A N/A 6.  ISSUED BY CODE          7.  ADMINISTERED BY (If
other than Item 6) CODE N/A                     Office of Acquisitions, DEA TIB,
BSP, DAIDS       National Institute of Allergy and Infectious Diseases          
  National Institutes of Health, DHHS             5601 Fishers Lane, Room 3D10,
MSC 9821             Bethesda, MD  20892-9821            







8.  NAME AND ADDRESS OF CONTRACTOR (No. Street, County, State and ZIP: Code)
[  ] 9A.  AMENDMENT OF SOLICITATION NO.       Argos Therapeutics,
Inc.                                               VIN # 1109171   9B.  DATED
(SEE ITEM 11) 4233 Technology Drive      Durham, NC 27704 X 10A.  MODIFICATION
OF CONTRACT/ORDER NO.     HHSN266200600019C     10B.  DATED (SEE ITEM 13) CODE 
  FACILITY CODE    September 30, 2006





11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 



☐ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ☐ is extended, ☐ is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:  

(a) By completing Items 8 and 15, and returning one (1) copy of the amendment;
(b) By acknowledging receipt of this amendment on each copy of the offer
submitted; or (c) By separate letter or telegram which includes a reference to
the solicitation and amendment numbers. FAILURE OF YOUR ACKNOWLEDGMENT TO BE
RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS PRIOR TO THE HOUR AND
DATA SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If by virtue of this
amendment you desire to change an offer already submitted, such change may be
made by telegram or letter, provided each telegram or letter makes reference to
the solicitation and this amendment, and is received prior to the opening hour
and data specified.



12.  ACCOUNTING AND APPROPRIATION DATA (If required)     N/A     13. THIS ITEM
APPLIES ONLY TO MODIFICATIONS OF CONTRACTS/ORDERS, IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14. [  ] A. THIS CHANGE ORDER IS ISSUED
PURSUANT TO:  (Specify authority)   THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN
THE CONTRACT ORDER NO. IN ITEM 10A.       B. THE ABOVE NUMBERED CONTRACT/ORDER
IS MODIFIED TO REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying
office, appropriation date, etc.) SET    C. THIS SUPPLEMENTAL AGREEMENT IS
ENTERED INTO PURSUANT TO AUTHORITY OF: X FAR 1.602-1       D. OTHER (Specify
type of modification and authority)     E.  IMPORTANT:  Contractor ☐  is not, ☒
 is required to sign this document and return      1    copy to the issuing
office. 14.  DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section
headings, including solicitation/contract subject matter where feasible.)
PURPOSE:  To:  (1) extend the contract for a period of 24-months, from July 31,
2016 to July 31, 2018, at no additional cost to the Government; and (2) revise
Articles B.2., B.4., B.5., F.3., G.2., G.3., H.6., H.7., H.8.; (3) delete
Article H.23.; and (4) revise Section K, as reflected on pages 1-6.

 

 

 

 

TOTAL OBLIGATED AMOUNT:  $39,825,381.91 (Unchanged)        TOTAL CONTRACT
AMOUNT: $39,825,381.91 (Unchanged) CONTRACT FUNDED THROUGH:  July 31, 2018
(CHANGED)         CONTRACT COMPLETION DATE:  July 31, 2018 (CHANGED)   Except as
provided herein, all terms and conditions of the document referenced in Item 9A
or 10A, as heretofore changed, remains unchanged and in full force and effect.
15A.  NAME AND TITLE OF SIGNER   (Type or print) 16A.  NAME AND TITLE OF
CONTRACTING OFFICER   (Type or print) Jeff Abbey, President & CEO      Robert
Corno, Contracting Officer        Office of Acquisitions, DEA, NIAID, NIH, DHHS
15B.  CONTRACTOR/OFFEROR 15C.  DATE SIGNED 16B.  UNITED STATES OF AMERICA
16C.  DATE SIGNED   6-29-2016     _/s/ Jeff Abbey______________________  
BY   /s/ Robert Corno___________________ 6/30/2016 (Signature of person
authorized to sign)   (Signature of Contracting Officer)  

 

NSN 7540-01-152-8070 30-105 STANDARD FORM 30 (REV. 10-83) PREVIOUS EDITION
UNUSABLE Computer Generated Prescribed by GSA     FAR (48 CFR) 53.243



 



 
 

 

Argos Therapeutics, Inc.     Contract No. HHSN266200600019C  SPECIAL PROVISIONS
 Page 2 of 6 Modification No. 13    



 

 

BEGINNING WITH THE EFFECTIVE DATE OF THIS MODIFICATION, THE GOVERNMENT AND THE
CONTRACTOR MUTUALLY AGREE AS FOLLOWS:

 

B.2. ESTIMATED COST – OPTION, paragraph d., is hereby revised to reflect the
revised period of performance under Option 1, which shall read as follows:

 

d.If the Government exercises its options pursuant to the OPTION PROVISION
Article in SECTION H of this contract, the Government's total estimated contract
amount, represented by the sum of the estimated cost plus fixed fee, will be
increased as follows:

 

  Period of Performance Estimated Cost Fixed Fee Estimated CPFF Base
09/30/2006-06/30/2010 [**] [**] [**] Option 1 – Autologous Vaccine and Clinical
Trial 07/01/2010-07/31/2018 [**] [**] [**] Total Base Plus Option 1  
$38,430,282.91 $1,395,099 $39,825,381.91

 

ARTICLE B.4. PROVISIONS APPLICABLE TO DIRECT COSTS, paragraph b., is revised to
reflect the revised period of performance under Option 1, which shall read as
follows:

 

b. Travel Costs

 

1.      Domestic Travel

 

Total expenditures for domestic travel (transportation, lodging, subsistence,
and incidental expenses) incurred in direct performance of this contract shall
not exceed the total amount $[**] during the Base Period (9/30/2006 –
6/30/2010), without the prior written approval of the Contracting Officer.

 

If the Government exercises its Options pursuant to the OPTION PROVISION Article
in SECTION H of this contract, the Government’s total estimated amount for
domestic travel shall not exceed the amounts indicated below:

 

  Period of Performance Total Cost Not to Exceed Option 1 07/01/2010-07/31/2018
[**] Total Base Plus Option 1   [**]

 



 
 

 

Argos Therapeutics, Inc.     Contract No. HHSN266200600019C  SPECIAL PROVISIONS
 Page 3 of 6 Modification No. 13    



 

 

ARTICLE B.5. ADVANCE UNDERSTANDINGS, paragraph c. and paragraph i., item 2., are
hereby revised to reflect the revised period of performance under Option 1,
which shall read as follows:

 

c.Consultants

 

(1) Consultant fees to be paid to the members of the External Advisory Board are
authorized as indicated below:

 

Option Period of Performance Total Cost, Excluding Travel, Not to Exceed Base
09/30/2006-06/30/2010 [**] Option 1 07/01/2010-07/31/2018 [**] Total Base Plus
Option   [**]

 

(2) Consultant fees to be paid to [**] are authorized as indicated below:

 

Option Period of Performance Total Cost, Excluding Travel, Not to Exceed Base
09/30/2006-06/30/2010 [**] Option 1 07/01/2010-07/31/2018 [**] Total Base Plus
Option   [**]

 

 

(3) Consultant fees to be paid to [**] Medical Services are authorized as
indicated below:

 

Option Period of Performance Total Cost, Excluding Travel, Not to Exceed Base
09/30/2006-06/30/2010 [**] Option 1 07/01/2010-07/31/2018 [**] Total Base Plus
Option   [**]

 

i.Cost Sharing

 

2. The Government shall provide monies in amounts not to exceed those listed
under Government’s Share, during the Base and Option 1, in the table below. The
Contractor’s share is estimated at the amount(s) listed under Contractor’s
Share, during the Base and Option 1, in the table below. The table below
provides a breakout of cost sharing under the contract, during the Base and
Option 1, as follows:

 

  Period of
Performance

 Total Cost

Government’s

Share

Contractor’s Share Base 09/30/2006-06/30/2010 [**] [**] [**] Option 1 –
Autologous Vaccine and Clinical Trial 07/01/2010-03/31/2018 [**] [**] [**] Total
Base Plus Option  

 

$40,334,480.91

$39,825,381.91

 $509,099.00

 



 
 

 

Argos Therapeutics, Inc.     Contract No. HHSN266200600019C  SPECIAL PROVISIONS
 Page 4 of 6 Modification No. 13    

 



 

ARTICLE F.3. OPTION PERIODS, is hereby revised to reflect the revised period of
performance under Option 1, and shall read as follows:

 

If the Government exercises its options pursuant to the OPTIONS PROVISION
Article in SECTION H of this contract, the completion date of the contract will
be extended as follows:

 

Option Period of Performance Base 09/30/2006-06/30/2010 Option 1
07/01/2010-07/31/2018

 

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.242-70 (January 2006), is hereby revised
to include the updated HHSAR reference/language, and shall read as follows:

 

ARTICLE G.2. KEY PERSONNEL, HHSAR 352.237-75 (December 2015)

 

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to the contractor voluntarily diverting
any of the specified individuals to other programs or contracts the Contractor
shall notify the Contracting Officer and shall submit a justification for the
diversion or replacement and a request to replace the individual. The request
must identify the proposed replacement and provide an explanation of how the
replacement's skills, experience, and credentials meet or exceed the
requirements of the contract (including, when applicable, Human Subjects Testing
requirements). If the employee of the contractor is terminated for cause or
separates from the contractor voluntarily with less than thirty days notice, the
Contractor shall provide the maximum notice practicable under the circumstances.
The Contractor shall not divert, replace, or announce any such change to key
personnel without the written consent of the Contracting Officer. The contract
will be modified to add or delete key personnel as necessary to reflect the
agreement of the parties.
 

(End of Clause)

 

The following individuals are considered to be essential to the work being
performed hereunder:

 

Name Title [**] Principal Investigator

 

ARTICLE G.3. INVOICE SUBMISSION/CONTRACT FINANCING REQUEST AND CONTRACT
FINANCIAL REPORT, paragraph g., is hereby revised to reflect the revised period
of performance under Option 1, which shall read as follows:

 

g.Payments shall be made from the following PRISM/NBS Line Item Numbers. The
table below sets forth the specific line item numbers to be designated on
invoices.

 

 

Line Item No.

 

Option Description

 

Line Item Period of Performance

 

Funded Amount

8. Option 1 July 1, 2010 – July 31, 2018 $5,415,284 9. Option 1 July 1, 2010 –
July 31, 2018 $505,050


NOTE: When additional funding is provided by exercise of an Option, new line
item numbers, including the line item descriptions, line item periods of
performance, and funded amounts will be added to the above table in a subsequent
modification.

 



 
 

 

Argos Therapeutics, Inc.     Contract No. HHSN266200600019C  SPECIAL PROVISIONS
 Page 5 of 6 Modification No. 13    

 



 

ARTICLE H.6. CONTINUED BAN ON FUNDING OF HUMAN EMBRYO RESEARCH and ARTICLE H.23.
RESTRICTION ON ABORTIONS, are hereby deleted in their entirety and replaced with
the following:

 

ARTICLE H.6. CONTINUED BAN ON FUNDING ABORTION AND CONTINUED BAN ON FUNDING OF
HUMAN EMBRYO RESEARCH, HHSAR 352.270-13 (December 2015)

 



  a.  The Contractor shall not use any funds obligated under this contract for
any abortion.   b.  The Contractor shall not use any funds obligated under this
contract for the following:     1. The creation of a human embryo or embryos for
research purposes; or     2. Research in which a human embryo or embryos are
destroyed, discarded, or knowingly subjected to risk of injury of death greater
than that allowed for research on fetuses in utero under 45 CFR part 46 and
Section 498(b) of the Public Health Service Act (42 U.S.C. 289g(b)).   c. The
term “human embryo or embryos'' includes any organism, not protected as a human
subject under 45 CFR part 46 as of the date of the enactment of this Act, that
is derived by fertilization, parthenogenesis, cloning, or any other means from
one or more human gametes of human diploid cells.   d.  The Contractor shall not
use any Federal funds for the cloning of human beings.



 

  (End of clause)

 



ARTICLE H.7. NEEDLE DISTRIBUTION, is hereby deleted in its entirety and replaced
with the following:

 

ARTICLE H.7. NEEDLE EXCHANGE, HHSAR 352.270-12 (December 2015)

The Contractor shall not use any funds obligated under this contract to carry
out any program of distributing sterile needles or syringes for the hypodermic
injection of any illegal drug.

 

(End of clause)

 

 

ARTICLE H.8. PRIVACY ACT, is hereby revised to include the updated HHSAR
reference/language, and shall read as follows:

 

ARTICLE H.8. PRIVACY ACT, HHSAR 352.224-70 (December 2015)

 

This contract requires the Contractor to perform one or more of the following:
(a) Design; (b) develop; or (c) operate a Federal agency system of records to
accomplish an agency function in accordance with the Privacy Act of 1974 (Act)
(5 U.S.C. 552a(m)(1)) and applicable agency regulations.  The term "system of
records" means a group of any records under the control of any agency from which
information is retrieved by the name of the individual or by some identifying
number, symbol, or other identifying particular assigned to the individual. 
Violations of the Act by the Contractor and/or its employees may result in the
imposition of criminal penalties (5 U.S.C. 552a(i)).  The Contractor shall
ensure that each of its employees knows the prescribed rules of conduct in CFR
45 part 5b and that each employee is aware that he/she is subject to criminal
penalties for violation of the Act to the same extent as Department of Health
and Human Services employees.  These provisions also apply to all subcontracts
the Contractor awards under this contract which require the design, development
or operation of the designated system(s) of records [5 U.S.C. 552a(m)(1)].  The
contract work statement: (a) identifies the system(s) of records and the design,
development, or operation work the Contractor is to perform; and (b) specifies
the disposition to be made of such records upon completion of contract
performance.

 

(End of clause)

 



 
 



Argos Therapeutics, Inc.     Contract No. HHSN266200600019C  SPECIAL PROVISIONS
 Page 6 of 6 Modification No. 13    

 

 

45 CFR Part 5b contains additional information which includes the rules of
conduct and other Privacy Act requirements and can be found at:
http://www.access.gpo.gov/nara/cfr/waisidx_06/45cfr5b_06.html.

 

The Privacy Act System of Records applicable to this project is Number
09-25-0200. This document is available at:
http://oma.od.nih.gov/public/MS/privacy/PAfiles/read02systems.htm.

 

 

SECTION K – REPRESENTATIONS & CERTIFICATIONS, item 1., is hereby revised to
incorporate the latest FAR Clause reference and language, and to read as
follows:

 

FAR Clause 52.204-19 Incorporation by Reference of Representations and
Certifications (December 2014).

 

The Contractor's representations and certifications, including those completed
electronically via the System for Award Management (SAM), are incorporated by
reference into the contract.

 

(End of clause)

 

 

All other terms and conditions to the contract remain unchanged.

 

END OF MODIFICATION NO. 13, CONTRACT NO. HHSN266200600019C



 

 

 

 

 

 